DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 12 and 13 are objected to because of the following informalities:  
In claims 12 and 13, the recitation of “a network according to claim 11” should be amended to “[[a]] an analogue electronic neural network according to claim 11” for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 3 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of Specifically, the term “substantially” renders the claim indefinite because it’s unclear how equal the recite “test signals” must be to be considered “substantially equal” as recited.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogrenci et al., “Fault-Tolerant Training of Neural Networks in the Presence of MOS Transistor Mismatches” (herein Ogrenci).
Regarding claim 1, Ogrenci teaches a method of programming an analogue electronic neural network comprising a plurality of layers of somas, two consecutive layers of somas being connected by a matrix of synapses [The method is performed on multilayer neural networks comprising neurons (i.e. somas) and synapse. Ogrenci at section I, 6th paragraphs; section II(C), 1st paragraph], the method comprising: 
applying test signals to inputs of the neural network [Voltage signals are applied to the inputs and weights of each neuron/soma. Ogrenci at section II(C), 1st paragraph]; 
measuring at least at one measurement location in the neural network responses of at least some somas and synapses to the test signals [Outputs of the neurons and sigmoid blocks are measured in response to the signals. Ogrenci at section II(C), 1st paragraph]; 
extracting from the neural network, based on the responses, a first parameter set characterising the input-output relation of the at least some somas [The zero-bias threshold voltage, current factor, and substrate factor coefficient (i.e. first parameter set) are computed/extracted. Ogrenci at section II(C), 1st – 2nd paragraph; section II(A), 1st paragraph]; 
carrying out a training of the neural network by applying to a training algorithm the first parameter set and training data for obtaining a second parameter set [During training the variations, as indicated by computed/extracted characteristic (i.e. the first parameter set), are applied to generate updated weights (i.e. second parameter set). Ogrenci at section III]; and 
programming the neural network by using the second parameter set [The neural network is programmed by using the updated weights. See Ogrenci at section III, page 277], wherein the responses of individual somas are measured for obtaining the first parameter set describing individual soma responses [The measured responses are from each neuron/soma individually. See Ogrenci at section II(C), 1st – 2nd paragraphs].

Regarding claim 2, Ogrenci teaches a method according to claim 1, wherein the test signals are currents [The inputs are voltages/currents. Ogrenci at section II(C), 1st paragraph].

Regarding claim 3, Ogrenci teaches a method according to claim 1, wherein at least two of the test signals applied to the inputs at a given moment in time are substantially equal [Several inputs are set to 0V at the same time. Ogrenci at section II(C), 1st paragraph].

Regarding claim 4, Ogrenci teaches a method according to claim 1, wherein the at least one of the measurement locations receives an input from only one soma [Measurements are taken from the output of a neuron (i.e. soma) receiving the inputs, thereby receiving input from only one neuron (i.e. soma). Ogrenci at section II(C), 1st paragraph].

Regarding claim 5, Ogrenci teaches a method according to claim 4, wherein the input is received through a synapse connected between the respective measurement location and the soma, and wherein other synapses connected to the respective measurement location are turned off [The input is received through one synapse while the other synapses are set to 0V (i.e. turned off). Ogrenci at section II(C), 1st paragraph].

Regarding claim 6, Ogrenci teaches a method according to claim 1, wherein the responses are outputs of transfer functions of the at least some somas [Response measurements are taken and output of the sigmoid block (i.e. transfer function). Ogrenci at section II(C), 1st paragraph].

Regarding claim 7, Ogrenci teaches a method according to claim 6, wherein the method comprises approximating at least one of the transfer functions with a linear or piece-wise linear function [The sigmoid block is used to approximate the activation/transfer function. Ogrenci at section II(A), 3rd paragraph; section II(C), 1st - 2nd paragraphs].

Regarding claim 8, Ogrenci teaches a method according to claim 7, wherein at least one of the parameters of the first parameter set characterises the linear or piece-wise linear function [The measured parameters characterize the sigmoid function. See Ogrenci at section II(C), 2nd paragraph; Fig. 2].

Regarding claim 9, Ogrenci teaches a method according to claim 1, wherein the programming of the neural network comprises adjusting a weight configuration of at least some of the synapses [The neural network is programmed by using the updated weights. See Ogrenci at section III, page 277].

Regarding claim 10, Ogrenci teaches a method according to claim 9, wherein the weight configuration is adjusted by using at least one parameter of the first parameter set to derive a specific weight configuration for the neural network [During training the variations, as indicated by computed/extracted characteristic (i.e. the first parameter set), are applied to generate/derive updated weights for the neural network. Ogrenci at section III].



Allowable Subject Matter
Claims 11-13 and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record doesn’t teach or suggest “synapses comprise a first set of amplifiers having a common first node connected to the first synapse input, and forming with the first output transistor a first set of current mirrors for generating a scaled, positive copy of the rectified input current, and a second set of amplifiers having a common second node connected to the second synapse input, and forming with the second output transistor a second set of current mirrors for generating a scaled, negative copy of the rectified input current, the synapse further comprising a set of switches for turning on or off the first or second set of amplifiers or individual amplifiers in the first or second sets of amplifiers, and wherein the synapse further comprises a control element for controlling the set of switches, the control element comprising a memory for storing configuration bits for enabling or disabling a voltage to be applied to the set of switches for turning them on or off” as recited in claim 11.
Ogrenci, the closest prior art of record, teaches an analogue neural network comprising building blocks of synapses, op-amps (i.e. neurons or somas), sigmoid blocks, wherein the op-amps (i.e. neurons/somas) receive input currents and provide output voltages and the synapses comprises transistors forming current mirrors. Ogrenci at section II(A). Ogrenci doesn’t teach or suggest “synapses comprise a first set of amplifiers having a common first node connected to the first synapse input, and forming with the first output transistor a first set of current mirrors for generating a scaled, positive copy of the rectified input current, and a second set of amplifiers having a common second node connected to the second synapse input, and forming with the second output transistor a second set of current mirrors for generating a scaled, negative copy of the rectified input current, the synapse further comprising a set of switches for turning on or off the first or second set of amplifiers or individual amplifiers in the first or second sets of amplifiers, and wherein the synapse further comprises a control element for controlling the set of switches, the control element comprising a memory for storing configuration bits for enabling or disabling a voltage to be applied to the set of switches for turning them on or off” as recited in claim 11.
Aparin et al., U.S. Patent No. 8,694,452, teaches an analog neural network circuit comprising neurons (i.e. somas) and synapses, wherein the neurons comprise current mirrors providing output 
Ritter et al., U.S. Patent Application Publication No. 20170243108, teaches an analog neural network circuit comprising neurons (i.e. somas) and synapses. Ritter at paragraph 7. Ritter doesn’t teach or suggest “synapses comprise a first set of amplifiers having a common first node connected to the first synapse input, and forming with the first output transistor a first set of current mirrors for generating a scaled, positive copy of the rectified input current, and a second set of amplifiers having a common second node connected to the second synapse input, and forming with the second output transistor a second set of current mirrors for generating a scaled, negative copy of the rectified input current, the synapse further comprising a set of switches for turning on or off the first or second set of amplifiers or individual amplifiers in the first or second sets of amplifiers, and wherein the synapse further comprises a control element for controlling the set of switches, the control element comprising a memory for storing configuration bits for enabling or disabling a voltage to be applied to the set of switches for turning them on or off” as recited in claim 11.
Therefore, the prior art of record, alone or in combination doesn’t teach or suggest “synapses comprise a first set of amplifiers having a common first node connected to the first synapse input, and forming with the first output transistor a first set of current mirrors for generating a scaled, positive copy of the rectified input current, and a second set of amplifiers having a common second node connected to the second synapse input, and forming with the second output transistor a second set of current mirrors for 
Claims 12-13 and 15 depend from claim 11 and are considered allowable for at least the reasons given above for claim 11.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123